Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 15 is the independent claim under consideration in this Office Action.
           Claims 16-32 are the dependent claims under consideration in this Office Action.
Claim Objection
Claims 18, 25 and 28 are objected to because of the following informality (see MPEP 608.01(m):  These claims lack a punctuation mark at the end of each.  A claim begins with a capital letter and ends with a period.  Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 15, 16 and 18 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Estes et al. (5,815,961).
          Estes et al. teach a laundry treatment apparatus.  The apparatus includes a cabinet 10 (figure 1, for example) including an interior portion with a left side 14a and an opposite side 14b.   A door 16 is provided pivotable to a side, inherently definable as a first or a second side, side of the cabinet for closing and opening the cabinet and a supply unit 44, 60 is provided for air and moisture within the cabinet and an article of clothing being retained therein.   Presser 30 and 70 and 74 is provided for applying pressure to the garment for removing wrinkles.  A presser fixing portion 74 is provided for cooperating the presser portion 70 for applying pressure and stretching to the garment.  The portion 74 is configured to removably affix the presser via 73 to the side of the cabinet 14a or 14b and to the garment.  A laundry support member 24 and 34 is provided extending left to right for hanging the garment such that the garment faces the presser portions 70 and 74 and the opposite sides of the cabinet.   
ALLOWABLE SUBJECT MATTER
Claims 17 and 19-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin et al. ‘235 and ‘462 and Park et al. illustrate cabinets with pressers and moisture generators for treating garments.  Fitzpatrick et al. and Callif et al. illustrate fixing structures usable on vertical surfaces for removably supporting apparatus or articles.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732